DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed December 2, 2020 is acknowledged.  Claims 1-6, 10-12, 14-17, and 19-24 are pending in the application.  Claims 7-9, 13, and 18 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10-12, 14-17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Independent claim 1 has been amended to recite “mixing the starting material of step a and the ingredients of step b to form a mixture in which the fat is 1 to 40% of the mixture” in step c.  However, the instant specification does not provide support for the fat content of the mixture of starting material and ingredients (water, fat and at least one amylolytic enzyme) as presently claimed.  See P12, L27-P13, L2 and the recitation of “the fat provided in step b is added in an amount comprised between 1 and 40% …of the solid composition” (emphasis added).
SEE ALSO claim 24
Accordingly, there is no indication that applicant had possession of the presently claimed invention at the time of filing the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 has been amended to recite “wherein mixing of the starting material of step a) and the ingredients of step b) comprises mixing the starting material, the water, and the fat to form an intermediate composition and then subsequently mixing the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 19 and 20 refer to food products prepared by the process of claim 1.  It is unclear how the process steps described in claim 1 impart distinctive structural characteristics to the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
Claims 1-6, 10-12, 14-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buffa et al. US 3950543 (hereinafter “Buffa”) in view of Steffens et al. US 20100291272 (hereinafter “Steffens”).
With respect to claims 1-3, 5, 10-12, 14, 15, 17, 19, 20, 23, and 24, Buffa discloses a process for making a food product from starchy materials, such as flour from cereals and tubers (claims 11 and 12).  In the example, wheat semolina, barley flour, oat flour, potato flour (or tapioca flour), soya grits, 15% whole dry milk (fat), alpha-amylase (high temperature resistant starch hydrolyzing enzyme-claim 2, amylolytic Buffa also discloses the product comprises 0-10% fat, which overlaps the claimed ranges of 1-40% (claim 1) and 7-15% (claim 24) (Abstract; C1, L7-14 and 22-26; C2, L13-17; C2, L54-C3, L16; C3, L55-68; and C8, L15-54).  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Additionally, the extruder of Buffa is considered a high shear cooking extruder since these extruders apply a shear force to the product wherein heat is generated that causes gelatinization of the raw material and typically have short residence time of less than a minute (claim 10), which is similar to the extruder described in Buff (C2, L54-C3, L16; and C8, L29-31).
However, Buffa does not expressly disclose using a ring layer mixer (claim 1-step e and claim 23).  Given that Steffens teaches the utilization of ring layer mixers in the preparation of foodstuff was well known in the art before the effective filing date of the claimed invention (Abstract; paragraph [0018]), Buffa and Steffens similarly teach preparing foods with high shear mixing, Steffens discloses the mixing shaft geometry can create various mixing zones for transporting, dispersing, mixing, and the like Buffa teaches further improvements can be made to the described apparatus (C4, L14), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any high shear mixing device, including a ring layer mixer, in the method of Buffa with the expectation of successfully preparing a food product.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected results.
With respect to claim 4, Buffa discloses the enzymes are pre-mixed with the water, which is added to the raw materials (C4, L59-62).  While Buffa does not expressly disclose raw materials (starting material and fat) and the water are mixed to form an intermediate composition and then subsequently mixing the intermediate composition and the enzyme as presently claimed, Buffa also teaches preparing an initial mix and adding small quantities of additives (C6, L15-60 and 44-47), and it is well understood that the order in which the ingredients are added is not seen as critical.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the enzyme(s) at any point, including to a mixture of the water and raw materials (starting material and fat), of the mixing step in the method of Buffa 
Regarding claim 6, Buffa discloses steam injection may be used (C4, L14-18).
With respect to claim 16, Buffa discloses fermentation (incubation, step f) takes place for 30 minutes at a temperature of 65⁰C to 75⁰C, which overlaps with the duration and temperature as presently claimed  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding claims 21 and 22, Buffa discloses sterilizing and/or inactivating the enzyme at a temperature of 100⁰C or 93⁰C before drying (C8, L1-6 and 42-45) (claim 21).  Buffa also discloses drying at 60⁰C or 75⁰C (C8, L6-8 and 46-48), which are lower than the sterilizing and/or enzyme inactivation temperatures and teaches simultaneously cooling (claim 22) and drying the sterilized and/or enzyme inactivated mixture.  Given that separately performing the simultaneous operation of cooling and drying in sequence is not seen as critical, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to separate the cooling and drying step in the method of Buffa with the expectation of successfully preparing a functional food product.  In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16316668 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16316668 discloses a method comprising the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme; b) providing as ingredients: water, and at least one further amylolytic enzyme; c) mixing the starting material of step a) and the ingredients of step b); d) adjusting the temperature of the mixture of step c) to a temperature which leads to gelatinization of the starch in the mixture and inactivation of the at least one amylolytic enzyme which was provided with the starting material in a);incubating the mixture of step e) such that the desired degree of hydrolysis is achieved.  While Application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16219272 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
In claim 1, Application 16219272 discloses a method comprising the steps of the steps of a) providing a starting material which comprises both starch and at least one amylolytic enzyme, b) Providing ingredients comprising water c) Mixing the starting material of step a) and the ingredients of step b), d) Adjusting the temperature of the mixture of step c) to a temperature from 55 to 75 degrees C, and e) Simultaneously to step d), subjecting the mixture of step c) to mixing in a mixer comprising a rotor and at ) such that a predetermined  degree of hydrolysis is achieved.  While Application 16219272 does disclose fat as the other ingredient in step b or heating, cooling, or drying the mixture of step f as claimed in the current invention, Application 16219272 teaches the other ingredient in step b may be fats as well as heat treating, cooling, and drying the product (P11, L15-29; P15, L25-P16, L11; and P16, L29-P17, L17).  Given that additional ingredients added, texture, and the moisture content of the final product are a matter of choice, it would have been obvious to select fat as the other ingredient in step b as well as to heat, cool, and dry the product in the claimed method of Application 16219272 with the expectation of successfully preparing an organoleptically desirable food product comprising hydrolyzed starch as presently claimed in the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6, 10-12, 14-17, and 19-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-14, and 16-20 of copending Application No. 16219110 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the applications both pertain to methods of producing a food product comprising hydrolyzed starch.
Application 16219110 discloses a method comprising the steps of a) mixing a material comprising both starch and at least one amylolytic enzyme with water to form a mixture;  b) adjusting a temperature of the mixture to a temperature lower than 55 °C, 

Response to Arguments
Applicant’s arguments filed December 2, 2020 have been considered, but they are unpersuasive.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action has been withdrawn.  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims.
Applicant notes that the claimed product has different structural properties than the cited reference. For example, the 5claimed product preferably has semolina texture imparted by specific arrangements of starch and lipids (or interaction between starch and lipids) due to the particularly claimed high shear mixing conditions. In contrast, the conventional process of preparing a food product provides a smooth mouthfeel (P5-P6).
Examiner disagrees.  While a semolina texture is preferred, this is not required featured in the food product of claim 19.  Additionally, the product of Buffa comprises semolina (C8, L16) and would include the preferred semolina texture as argued by Applicant.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Applicant argues Buffa repeatedly teaches its process uses extrusion (e.g., col. 2, line 55-col. 3, line 16; col. 4, line 1-7), such that the skilled artisan without hindsight would not have replaced the extrusion of Buffa with high shear mixing in a Ring Layer mixer. Further in this regard, Steffens merely teaches using a Ring Layer mixer to process carboxymethylcellulose for a batter that reduces oil uptake of fried foods (e.g., paragraphs 7, 14, 16 and 18); and Steffens does not suggest any benefit of this objective if somehow introduced into the process of Buffa.  The cited references alone or in combination do not disclose or suggest using a Ring Layer Mixer to homogenize starch.  Indeed, the skilled artisan without hindsight would not have been motivated to attempt to modify the primary reference Buffa such that its process, which extrudes a paste to gelatinize the starch in the paste, would instead use the Ring Layer mixer 
Examiner disagrees.  As previously disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any high shear mixing device, including a ring layer mixer, in the method of Buffa with the expectation of successfully preparing a food product since Steffens teaches the utilization of ring layer mixers in the preparation of foodstuff was well known in the art before the effective filing date of the claimed invention (Abstract; paragraph [0018]), Buffa and Steffens similarly teach preparing foods with high shear mixing, Steffens discloses the mixing shaft geometry can create various mixing zones for transporting, dispersing, mixing, and the like (paragraph [0018]), and Buffa teaches further improvements can be made to the described apparatus (C4, L14).  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected results.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant respectfully submits that terminal disclaimers would be premature at this stage in prosecution because the instant claims are not yet otherwise allowable, and thus the final version of these claims is not yet known. Furthermore, the claims of the co-pending applications may also be amended during prosecution. As a result, at a later state of prosecution, the claims of the co-pending applications may no longer be alleged to be the same as those of the present application. At such time when the claims of the pending applications are otherwise allowable, Applicant will reconsider any remaining double patenting rejections in view of the allowed claims (P7).
The Examiner maintains the non-statutory double patenting rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793